Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 6/14/2021.  
This application is a continuation of application No. 15/294261 filed on 10/14/2016.  
Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in telephone interview on 20 January 2022 and on 26 January 2022 by applicant’s representative Madhumita Datta.

	Please replace the following claims: 


responsive to determining that a first application has been launched, displaying a user interface comprising a screencast UI element at the first device, wherein the first device is a mobile device; 
receiving, via user input using the screencast UI element of the user interface at the first device, an instruction to begin screencasting; 
determining, by the first device, a rate of screencasting that can be supported by the first device, wherein the rate of screencasting is determined by a frame rate conversion (FRC) module included in the first device based on at least one of hardware of the first device or strength of network connection between the first device and the second device; and 
responsive to the instruction, screencasting, at the determined rate, from the first device to the second device, media content including content created by the first application, wherein the second device is a mobile device or a server device.

4. (Canceled). 
5. (Canceled). 

8. (Currently Amended) A first device for screencasting media content created at the first device to be transmitted to a second device, the first device comprising: 
one or more processors configured to execute instructions that, when executed, cause the one or more processors to: 
responsive to determining that a first application has been launched, display a user interface comprising a screencast Ul element at the first device, wherein the first device is a mobile device; 
receive, via user input using the screencast UI element of the user interface at the first device, an instruction to begin screencasting; 
determine, by the first device, a rate of screencasting that can be supported by the first device, wherein the rate of screencasting is determined by a frame rate conversion (FRC) module included in the first device based on at least one of hardware of the first device or strength of network connection between the first device and the second device; and 
responsive to the instruction, screencasting, at the determined rate, from the first device to the second device, media content including content created by the first application, wherein the second device is a mobile device or a server device.

11. (Canceled).
12. (Canceled). 

15. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions for screencasting media content created at a first device to be transmitted to a second device, the instructions, when executed by a processor, cause the processor to: 

receive, via user input using the screencast UI element of the user interface at the first device, an instruction to begin screencasting; 
determine, by the first device, a rate of screencasting that can be supported by the first device, wherein the rate of screencasting is determined by a frame rate conversion (FRC) module included in the first device based on at least one of hardware of the first device or strength of network connection between the first device and the second device; and 
responsive to the instruction, screencasting, at the determined rate, from the first device to the second device, media content including content created by the first application, wherein the second device is a mobile device or a server device. 

18.  (Canceled).
19.  (Canceled). 


REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-3, 6-10, 13-17, and 20 are allowed with the examiner’s amendment noted above.

The Examiner has carefully examined independent claims 1, 8, and 15.  The closest prior art of reference of record are Chew (USPGPUB 20140019882) Sarkar (USPGPUB 20180309688). 

Chew discloses device and method for screencasting media content from a first device to a second device, the method comprising: 
responsive to determining that a first application has been launched, displaying a user interface comprising a screencast UI element at the first device, wherein the first device is a mobile device; 

receiving, via user input using the screencast UI element of the user interface at the first device, an instruction to begin screencasting; 
(Chew paragraph [0084] discloses user selecting screencast link 522-2 to activate the screencast function) 
responsive to the instruction, screencasting, at the determined rate, from the first device to the second device, media content including content created by the first application, wherein the second device is a mobile device or a server device 
(Chew paragraph [0085] discloses screencasting video capture of content of an application window from client system 104 corresponding to John). 

Sarker discloses device and method comprising 
determining, by the first device, a rate of screencasting that can be supported the first device (Sarker paragraph [0033] discloses determining rate of streaming from first device to a second device). 

The cited prior art of record does not disclose combination of device and method  
for screencasting media content from a first device to a second device, the method comprising: 
responsive to determining that a first application has been launched, displaying a user interface comprising a screencast UI element at the first device, wherein the first device is a mobile device; 
receiving, via user input using the screencast UI element of the user interface at the first device, an instruction to begin screencasting; 

responsive to the instruction, screencasting, at the determined rate, from the first device to the second device, media content including content created by the first application, wherein the second device is a mobile device or a server device.



ALLOWABLE SUBJECT MATTER

Claims 1-3, 6-10, 13-17, and 20 are allowed with the examiner’s amendment noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175